Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission (i.e. supplemental amendment) filed on 6/23/2022 has been entered.  Claims 2-3 are cancelled; claims 13-14 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1 and 4-14 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schrauwen (US 2014/0248564 A1).
Regarding claim 1, Schrauwen discloses a polymer composition comprising (a) aromatic polycarbonate (i.e. reads on providing non-conductive carrier material in present claim 1), (b) laser direct structuring additive (LDS), (c) rubber like polymer and (d) acid and/or acid salt, molded part containing the composition, circuit carrier containing such molded part and process for producing circuit carrier (abstract).  The process comprises melt mixing components of the composition (paragraph 0039) which reads on distributing inorganic metal phosphate compound and at least one stabilizer in present claim 1.  See example 1 (Table 1 and 2), wherein the composition comprises PC (i.e. polycarbonate), MZP, and CuCr2O4 (i.e. LDS).  The molded objects are irradiated with laser radiation to form conductive tracks (paragraph 0041) which reads on generating electrically conductive structures in the irradiating regions in present claim 1. 
Schrauwen fails to teach using a composition comprising claimed species of inorganic metal phosphate, and Lewis acid stabilizer.
However, regarding species of inorganic metal phosphate, Schrauwen in the general disclosure teach examples of LDS additives that includes copper hydroxide phosphate (paragraph 0024).  It is noted that copper hydroxide phosphate is represented by formula Cu2(OH)PO4.  Therefore, in light of the teachings in general disclosure of Schrauwen, it would have been obvious to one skilled in art prior to the filing of present application, to include any of the LDS additives, such as copper hydroxide phosphate in the composition, of Schrauwen, for forming a current carrier, absent evidence to the contrary.
Regarding Lewis acid stabilizer, Schrauwen in the general disclosure teach examples of acid or acid salts include acid salts of H3PO4 such as mono calcium phosphate (paragraph 0013) which reads on the Lewis acid in present claims.  Therefore, in light of the teachings in general disclosure of Schrauwen, it would have been obvious to use any of the acid salts including mono calcium phosphate, absent evidence to the contrary.
Regarding claim 4, it is noted that mono calcium phosphate exits as either a monohydrate or anhydrous form.  It is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to use any of the mono calcium phosphate including the monohydrate form, absent evidence to the contrary.
Regarding claim 5, see examples wherein the laser activated parts were cleaned to remove any laser debris and subsequently the activated areas are metalized in M-Copper 85 plating bath (paragraph 0045) which reads on deposition of metal on the electrically conductive structures generated by means of laser beams.
Regarding claim 6, see example 1 (Table 2) wherein the LDS additive (i.e. CuCr2O4) is used in amounts of 8% by weight.  Examples of LDS additives include copper hydroxide phosphate (paragraph 0024).
Regarding claim 7, see example 1, wherein MZP (i.e. stabilizer) is present in amounts of 0.2% by weight.  Examples of acid salts include acid salts of H3PO4 such as mono calcium phosphate (paragraph 0013).
Regarding claims 10 and 11, see example 1, wherein the composition comprises polycarbonate (i.e. reads on the thermoplastic polymer in claim 10 and non-conductive carrier in present claim 11).
Regarding claim 12, laser irradiation may be UV light, visible light or IR light having a wavelength of from 100 to 25,000 nm (paragraph 0024).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schrauwen (US 2014/0248564 A1) in view of Musick et al (US 2015/0291778 A1).
The discussion with respect to Schrauwen in paragraph 4 above is incorporated here by reference.
Schrauwen is silent with respect to synergist and its amount.
However, Musick et al in the same field of endeavor teach thermoplastic, thermoset and coating resins comprising core-shell materials.  The core-shell materials function in coatings and plastic formulations by minimizing or eliminating detrimental interactions with the resins and metal containing additives resulting in loss of mechanical properties (abstract).  Additives are used extensively to add new functionality such as laser marking (paragraph 0009).  It is highly desirable that these additives not deleteriously affect the beneficial physical properties of the polymers.  Application of an inert shell consisting of one of the oxides can mitigate the effect of thermal oxidative degradation and thus increase the functionality of laser marking additives (paragraph 0011).  Examples of additives for LDS include copper hydroxide phosphate (paragraph 0012).  It is particularly suited for thermoplastics that contain aromatic functionality such as polycarbonates (paragraph 0020).  The shell comprises a metal oxide (i.e. reads on synergist in present claim 8) and completely encapsulates the core particle (paragraph 0022).  The shell material can comprise from 0.5 to 40% by weight of the total particle mass (paragraph 0025).  The finished plastic composition contains from 0.25 to 16% by weight (paragraph 0026).  Hence, the amount of shell material overlaps with the amount of synergist in present claim 9.  Therefore, in light of the teachings in Musick et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the metal oxide, of Musick, et al, in the thermoplastic composition used in LDS processing, of Schrauwen, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 12/21/2021, are withdrawn in view of the new grounds of rejection set forth in this office action.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 7 below).

Applicant's arguments and Declaration under 37 CFR 1.132, filed 6/23/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) Office alleges that Schrauwen discloses monocalcium phosphate (MP) and the instant claim 4 lists monocalcium phosphate monohydrate (MCPM) as a Lewis acid.  Office’s position is that by mentioning MP, Schrauwen is inherently disclosing or at least that it would have been obvious to use the MCPM.  One skilled in art would have understood that MP and MCPM are distinct compounds with different properties and not merely seen as equivalents (see scientific evidence).  MCPM is a Lewis acid and all of the acids disclosed in Schrawen are Bronsted acids; (B) specific combination of copper hydroxide phosphate of the general formula Cu2(OH)PO4 and a Lewis acid has unexpected results over the same combination except with a Bronsted substituted for the Lewis acid.  The claimed combination solves the problem of providing a highly effective method for producing conductive pathway structures which causes little or no deposits on the processing tools; (C) As shown in US Pat. No. 4,567,220 and EP 2 305 460 A1 multinuclear dihydroxides are regularly subsumed under the term copper hydroxide phosphate and is contrary to the Office’s position regarding the teaching of copper hydroxide phosphate in Schrauwen.  If it were to be read as strictly suggested by the Examiner as “copper hydroxide phosphate”, then it solely refers to “mono copper phosphate” whereas the claimed invention is directed to di-copper hydroxide phosphate; (D) findings in Courtright are only valid in a case where the cited prior art contains a corresponding additional technical advantages/hint. In the present case, there is no such teaching.  Schrauwen exclusively discloses examples with mixed metallic CuCr2O4 as the LDS additive and further discusses the advantages of so-called mixed-metallic oxides.
With respect to (A), as stated earlier monocalcium phosphate exists either in the crystalline form or the monohydrate form.  Hence, it is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to include any one, including the monohydrate form.  Applicant has not provided any evidence to show that monocalcium phosphate is not a Lewis acid.  
With respect to (B), increase in weight percentage in the data provided is less than 10% (i.e. 9.1% and 6.2%) when a combination of Cu2(OH)PO4 and a Lewis acid, such as sodium aluminum sulfate, is used as opposed to the use of a Bronsted acid (i.e. mono-calcium phosphate and mono-magnesium phosphate) in combination with Cu2(OH)PO4.  Hence, applicant arguments of unexpected results are not convincing.  Even if the results are unexpected, it is the Office’s position that showing is with only one Lewis acid in combination with Cu2(OH)PO4 in specific amounts and therefore not commensurate with showing of unexpected results.
With respect to (C), US Pat. No. 4,567,220 and EP 2 305 460 A1 are not in the analogous field of invention and therefore not relevent.  Additionally, mono copper phosphate (i.e. Cu(OH)PO4 as suggested by the Applicant would not satisfy the valence which includes 2 positive charges and 4 negative charges - Cu2+, OH-1 and PO4-3=).  Copper hydrogen phosphate is not considered to have an excess charge.
With respect to (D), as stated earlier, Applicant must look to the entire document and not just the exemplary embodiments.  A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims." See In re Nehrenberg, 280 F.2d 161,126 USPQ 383 (CCPA 1960).

/KARUNA P REDDY/Primary Examiner, Art Unit 1764